 1   COLLIN D. COOK, SBN 251606
     E-mail ccook@fisherphillips.com
 2   CHRISTOPHER M. AHEARN, SBN 239089
     E-mail cahearn@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 4   Irvine, California 92614
     Telephone: (949) 851-2424
 5   Facsimile: (949) 851-0152

 6   Attorneys for Defendant PRIMEFLIGHT AVIATION SERVICES, INC. WHICH WILL DO
     BUSINESS IN CALIFORNIA AS PRIMEFLIGHT OF DE, INC.
 7
     ROMAN OTKUPMAN, SBN 249423
 8   E-mail roman@olfla.com
     MEGHAN MAERTZ, SBN 276976
 9   E-mail meghan@olfla.com
     OTKUPMAN LAW FIRM, A LAW CORPORATION
10   28632 Roadside Dr., Suite 203
     Agoura Hills, California 91301
11   Telephone: (818) 293-5623
     Facsimile: (818) 850-1310
12
     Attorneys for Plaintiff HERTA GUADALUPE KUHN
13

14
                                  UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17
     HERTA GUADALUPE KUHN, on behalf                 Case No: 2:18-cv-02340-JAM-AC
18   of herself and all others similarly situated,
     and on behalf of the general public,
19                                                   JOINT FURTHER REPORT REGARDING
                            Plaintiff,               SETTLEMENT AND STIPULATION TO
20                                                   CONTINUE REPORT DEADLINE; ORDER
            v.
21                                                   [Originally California Superior Court
     PRIMEFLIGHT AVIATION SERVICES,                  (Sacramento) Case No. 34-2018-00235596]
22   INC. WHICH WILL DO BUSINESS IN
     CALIFORNIA AS PRIMEFLIGHT OF DE,
23   INC., a Delaware Corporation, PRIME
     FLIGHT AVIATION SERVICES, INC., a
24   Ohio Corporation and DOES 1 through 10,
     inclusive,
25
                            Defendants.
26

27

28
     JOINT FURTHER REPORT REGARDOMG SETTLEMENT AND STIPULATION TO CONTINUE REPORT
                                         DEADLINE
                              – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 35340148.1
 1          Defendant PRIMEFLIGHT AVIATION SERVICES, INC. WHICH WILL DO

 2   BUSINESS IN CALIFORNIA AS PRIMEFLIGHT OF DE, INC. (hereinafter, “PrimeFlight –

 3   DE”) and Plaintiff HERTA GUADALUPE KUHN (hereinafter, “Plaintiff”) (hereinafter,

 4   collectively, the “Parties”) hereby stipulate as follows.

 5          WHEREAS, since the last report to the Court, the Parties have exchanged drafts of a

 6   settlement agreement and are continuing to negotiate over the final form of the agreement,

 7   Plaintiff will file a motion for preliminary approval once the settlement has been formalized in

 8   long-form agreement. As such, the parties request a further report deadline by no later than

 9   May 10, 2019.

10          NOW THEREFORE, it is so stipulated, as set forth above.

11                                                          Respectfully submitted,
      Dated: April 29, 2019
12                                                          FISHER & PHILLIPS LLP
13

14                                                 By:       /s/ Christopher M. Ahearn
                                                            COLLIN D. COOK
15                                                          CHRISTOPHER M. AHEARN
                                                            Attorneys For Defendant
16                                                          PRIMEFLIGHT AVIATION SERVICES,
                                                            INC. WHICH WILL DO BUSINESS IN
17                                                          CALIFORNIA AS PRIMEFLIGHT OF DE,
                                                            INC.
18

19    Dated: April 29, 2019                                 Respectfully submitted,
20                                                          OTKUPMAN LAW FIRM, A LAW
                                                            CORPORATION
21

22
                                                  By:        /s/ Roman Otkupman
23                                                          (as authorized on April 29, 2019)
                                                             ROMAN OTKUPMAN
24                                                           MEGHAN MAERTZ
                                                             Attorneys for Plaintiff
25                                                           HERTA GUADALUPE KUHN
26

27

28                                                      1
     JOINT FURTHER REPORT REGARDOMG SETTLEMENT AND STIPULATION TO CONTINUE REPORT
                                         DEADLINE
                              – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 35340148.1
 1                                               ORDER

 2          Good cause appearing, the Court orders that:

 3          (1) The parties shall file a further joint status report, not later than May 10, 2019. If

 4   Plaintiff has filed a motion for preliminary approval of settlement by such date, no report will be

 5   necessary.

 6          IT IS SO ORDERED.

 7
     Date: 4/30/2019                               /s/ John A. Mendez_____________
 8                                                 United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
     JOINT FURTHER REPORT REGARDOMG SETTLEMENT AND STIPULATION TO CONTINUE REPORT
                                         DEADLINE
                              – CASE NO. 2:18-CV-02340-JAM-AC
     FPDOCS 35340148.1
